Citation Nr: 1042081	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-10 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

Audiometric testing shows the Veteran has Level II hearing in the 
right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by a subsequent content-complying notice and readjudication 
of the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Id.

Prior to the initial adjudication of his claim, the Veteran was 
provided VCAA notice in a June 2005 letter.  This letter informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and the division of responsibility 
between the Veteran and VA for obtaining the required evidence.  
In March 2006, the RO sent the Veteran a letter that informed how 
the disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
The RO issued a supplemental statement of the case in June 2006.

The April 2008 Board remand instructed the RO/AMC to provide the 
Veteran with additional notice, to solicit additional records 
from the Veteran, and to schedule him for another VA audiology 
examination.  In compliance with the Board's April 2008 remand, 
the RO sent the Veteran notice in a May 2008 letter that 
satisfied the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009) and requested that the 
Veteran submit or identify any additional pertinent records.  
This letter was returned as undeliverable.  In September 2009, 
this letter was resent to the Veteran at a new address along.  
The Veteran then underwent a VA audiology examination in 
conjunction with this examination in November 2009.  Thus VA has 
complied with the April 2008 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA medical examination 
results, a private audiology evaluation, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

In a July 1972 rating decision, service connection was granted 
for bilateral hearing loss, evaluated as noncompensably (0 
percent) disabling.  In May 2005, the Veteran filed a claim for 
an increased rating, stating that his hearing had gotten worse.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated 
under Diagnostic Code 6100, with evaluations ranging from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second 
(hertz).  To evaluate the degree of disability for service-
connected hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. § 4.85.  The Court has held that the assignment of 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  38 C.F.R. § 
4.85(a).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Prior to this claim, the last VA audiological evaluation was from 
July 2001.  At that time, the pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
25
45
25
LEFT
20
10
20
40
22.5

The pure tone threshold average were determined by adding the 
results for each of the four specified Hertz levels (1000, 2000, 
3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 
4.85(d).  Speech recognition was 96 percent in the right ear and 
100 percent in the left ear.  Under Table VI, both ears are 
assigned Roman numeral "I".  Under Table VII, if the poorer ear 
is rated "I" and the better ear is also rated "I," then a 
noncompensable (0 percent) rating is warranted.  See 38 C.F.R. 
§ 4.85.  

The Board has also considered the special provisions of 38 C.F.R. 
§ 4.86(a) and (b).  Specific provisions are in effect for 
"exceptional patterns of hearing impairment," specifically 
cases where the pure tone thresholds at each of the four 
specified frequencies are 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However these 
audiometric results do not show an exceptional pattern of hearing 
impairment for which application of either of these provisions is 
warranted.  

Private records from May 2005 include audiometric findings of 
pure tone threshold levels in graphic instead of numeric form.  
The Board finds that these graphic results equate to the 
following numbers:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
50
28.75 
(29)
LEFT
25
20
25
45
28.75 
(29)

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  Again both ears are assigned Roman 
numeral "I" under Table VI and no exceptional pattern of 
hearing loss under § 4.86(a) has been shown.  Under Table VII, a 
noncompensable rating is warranted.  See 38 C.F.R. § 4.85.  

In his August 2005 statement, the Veteran discussed the effect 
his hearing loss and tinnitus had n his life.  Notably, he had 
trouble hearing the television, was unable to hear high-pitched 
sounds (like a baby crying or a telephone ringing), and had to 
set his cell phone to vibrate to receive calls.

Also in August 2005, the Veteran underwent a VA audiology 
examination in conjunction with this claim.  At that time, his 
pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
30
60
33.75 
(34)
LEFT
20
5
25
50
25

Speech recognition was 100 percent bilaterally.  In his October 
2005 notice of disagreement, the Veteran expressed concern that 
this examination was abruptly concluded due to scheduling 
confusion.  Despite this, all necessary pure tone threshold 
levels and speech recognition scores were obtained.  The examiner 
also stated that she reviewed the claims file in conjunction with 
the examination.  Thus, the Board finds that this examination was 
adequate for the purposed of determining whether a higher 
evaluation is warranted.  Again both ears are assigned Roman 
numeral "I" under Table VI and no exceptional pattern of 
hearing loss under § 4.86(a) has been shown.  Under Table VII, a 
noncompensable rating is warranted.  See 38 C.F.R. § 4.85.  

In his April 2006 statement, the Veteran discussed how his 
hearing loss has negatively impacted his social interactions.  
Specifically, the Veteran that he spent most conversations 
focusing on trying to understand what was being said instead of 
enjoying conversations like people with normal hearing.

In November 2009, the Veteran underwent another VA audiology 
examination in conjunction with this claim.  At that time, his 
pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
60
55
65
52.5 (53)
LEFT
20
15
30
50
28.75 
(29)

Speech recognition was 84 percent in the right ear and 98 percent 
in the left ear. 
The examiner found that the Veteran's hearing difficulty had 
significant effects on his occupation, but did not otherwise 
describe the functional effects caused by the Veteran's hearing 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  

Under Table VI, the right ear is assigned Roman numeral "II" 
and the left ear is assigned Roman numeral "I".  The Board has 
also considered the special provisions of 38 C.F.R. § 4.86(a) and 
(b), however the audiometric results do not show an exceptional 
pattern of hearing impairment for which application of either of 
these provisions is warranted.  Under Table VII, if the poorer 
ear is rated "II" and the better ear is rated "I," then a 
noncompensable (0 percent) rating is warranted.  See 38 C.F.R. 
§ 4.85.

The Veteran's bilateral hearing loss has indeed worsened during 
the course of this appeal.  However, despite this decline, the 
Veteran's hearing still did not warrant a compensable rating.  In 
order to qualify for a compensable rating, the Veteran's 
bilateral hearing loss would need to worsen through some 
combination of increased pure tone threshold averages and 
decrease speech recognition scores so as to warrant the 
assignment of a Roman numeral "IV" or greater in the worse ear, 
with a corresponding worsening in the better ear.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 610.  For example, based on the current 
findings, the Veteran's right ear speech recognition would need 
to drop by two percentage points with a corresponding increase in 
the pure tone threshold average for the left ear of 53 decibels.  
This would constitute an extreme worsening of the Veteran's left 
ear.  Thus a 10 percent evaluation is not warranted.  See 
38 C.F.R. § 4.7.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The record does not reflect frequent, or indeed any, periods of 
hospitalization because of the service-connected disability in 
question, nor does it reflect interference with the Veteran's 
employment as an electronics technician beyond that contemplated 
by the rating schedule.  While the VA audiologist's report did 
not fully describe the functional effects caused by a hearing 
disability, the evidence does not show that the Veteran's 
difficulty hearing has resulted in marked interference with 
employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(noting that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.).  Thus, the 
evidence of record does not reflect any factor which takes the 
Veteran outside of the norm.  Accordingly, the Board determines 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As explained above, the audiometric findings throughout the 
course of this appeal have consistently warranted a 
noncompensable evaluation for the Veteran's service connected 
bilateral hearing loss.  Therefore, staged ratings are not 
warranted under Hart.  21 Vet. App. 505.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


